DETAILED ACTION
This Office action is in response to the Amendment filed on 15 June 2022.  Claims 1-19 and 22 are pending in the application. Claim 20 and 21 have been cancelled. Claim 22 is newly-submitted.

This application is a U.S. national stage application under 35 U.S.C. 371 of PCT/CN2018/124884 filed on 28 December 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended claim 1 to require an orthographic projection of the first sub-pixel on a reference line extending along 2the first direction is not overlapped with orthographic projections of second sub-pixels of the plurality of pixel groups on the reference line and orthographic projections of third sub-pixels of the plurality of pixel groups on the reference line, a size of the first sub-pixel in the first direction is less than a smallest distance between the second sub-pixel and the third sub-pixel in the first direction, an orthographic projection of the fourth sub-pixel on the reference line is not overlapped with the orthographic projections of the second sub-pixels of the plurality of pixel groups on the reference line and the orthographic projections of the third sub- pixels of the plurality of pixel groups on the reference line, a size of the fourth sub-pixel in the first direction is less than the smallest distance between the second sub-pixel and the third sub-pixel in the first direction. Since an “orthographic projection” is a method of projection in which an object is depicted or a surface mapped using parallel lines to project its shape onto a plane, it is unclear how an orthographic projection can be on a “reference line”. Is the reference line any line on the plane of projection? In addition, since the first and fourth sub-pixels 103 have five sides and an area, it is unclear what is meant by “a size” of the first and fourth sub-pixels. Is “a size” the length of one of the sides of the sub-pixels? What is meant by “a smallest distance between the second sub-pixel and the third sub-pixel”? Is this the distance between the second and third sub-pixels in the pixel? The wording of this limitation in claim 1 is confusing, and it is unclear what it is intended to encompass. The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5-19 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Jin et al., WO 2017/140038, newly cited.
With respect to claim 1, Jin et al. disclose a pixel arrangement structure, shown in Figs. 3(a) and 3(b), comprising: 
a plurality of pixel groups; each of the plurality of pixel groups comprises a first sub-pixel 103, a second sub-pixel 101, a third sub-pixel 102, and a fourth sub-pixel 103; 
in each of the plurality of pixel groups, a connection line between a center of the second sub-pixel 101 and a center of the third sub-pixel 102 is a first line segment, the first sub-pixel 103 and the fourth sub-pixel 103 are between the second sub-pixel 101 and the third sub-pixel 102 and are respectively at two sides of the first line segment; 
a connection line between a center of the first sub-pixel 103 and a center of the fourth sub-pixel 103 is a second line segment; 
a length of the second line segment is less than a length of the first line segment, the first line segment extends in a first direction and the second line segment extends in a second direction, 
the first sub-pixel 103 comprises a first edge extending along the first direction and a first corner portion, the fourth sub-pixel 103 comprises a second edge extending along the first direction and a second corner portion,
in the same one of the plurality of pixel groups, the first edge and the second edge facing with each other, the first corner portion is located at a side of the first edge away from the second edge, and the second corner portion is located at a side of the second edge away from the first edge, as shown in Figs. 3(a) and 3(b);
 an orthographic projection of the first sub-pixel 103 on a reference line extending along 2the first direction (x-direction) is not overlapped with orthographic projections of second sub-pixels 101 of the plurality of pixel groups on the reference line and orthographic projections of third sub-pixels 102 of the plurality of pixel groups on the reference line, a size of the first sub-pixel 103 in the first direction (x-direction) is less than a smallest distance between the second sub-pixel 101 and the third sub-pixel 102 in the first direction (x-direction), 
an orthographic projection of the fourth sub-pixel 103 on the reference line is not overlapped with the orthographic projections of the second sub-pixels 101 of the plurality of pixel groups on the reference line and the orthographic projections of the third sub-pixels 102 of the plurality of pixel groups on the reference line, a size of the fourth sub-pixel 103 in the first direction (x-direction) is less than the smallest distance between the second sub-pixel and the third sub-pixel in the first direction (x-direction)., see Figs. 3(a) and 3(b).. .  
With respect to claim 3, as shown in Figs. 3(a) and 3(b) of Jin et al.,  the second line segment and the first line segment are vertically bisected to each other.  
With respect to claim 5, as shown in Figs. 3(a) and 3(b) of Jin et al., in each of the plurality of pixel groups, the first sub-pixel 103 and the fourth sub-pixel 103 are both strip-shaped, and an extension direction of the first sub-pixel 103 and an extension direction of the fourth sub-pixel 103 do not coincide.  
With respect to claim 6, as shown in Figs. 3(a) and 3(b) of Jin et al., an included angle between the extension direction of the first sub-pixel and the extension direction of the fourth sub-pixel ranges from 70o to 100o.  
With respect to claim 7, as shown in Figs. 3(a) and 3(b) of Jin et al., the first sub-pixel 103 and the fourth sub-pixel 103 are symmetrically arranged relative to the first line segment, and/or the second sub-pixel 101 and the third sub-pixel 102 are symmetrically arranged relative to the second line segment.  
With respect to claim 8, as shown in Figs. 3(a) and 3(b) of Jin et al., the plurality of pixel groups are arranged in an array to form a plurality of rows and a plurality of columns, and pixel groups of even rows and pixel groups of odd rows are arranged in a staggered way; 
a length of a center connection line between the second sub-pixel 101 and the third sub-pixel 102 that are adjacent to each other in two adjacent ones of the plurality of pixel groups in the first direction is less than the length of the first line segment;
in two adjacent ones of the odd rows or in two adjacent ones of the even rows, a length of a center connection line between the first sub-pixel 103 and the fourth sub-pixel 103 that are adjacent to each other in two adjacent ones of the plurality of pixel groups in the second direction is greater than the length of the second line segment.  
With respect to claim 9, as shown in Figs. 3(a) and 3(b) of Jin et al., a ratio of the length of the center connection line between the second sub-pixel 101 and the third sub-pixel 102 that are adjacent to each other in two adjacent ones of the plurality of pixel groups in the first direction to the length of the first line segment is less than or equal to 1/2; and/or 
in two adjacent ones of the odd rows or in two adjacent ones of the even rows, a ratio of the length of the center connection line between the first sub-pixel 103 and the fourth sub-pixel 103 that are adjacent to each other in two adjacent ones of the plurality of pixel groups in the second direction to the length of the second line segment ranges from 1 to 3.  
With respect to claim 10, as shown in Figs. 3(a) and 3(b) of Jin et al., an extension line of the second line segment of each pixel group passes through a midpoint of a center connection line between two pixel groups that are adjacent to the pixel group in the second direction and are in the same row.  
With respect to claim 11, as shown in Figs. 3(a) and 3(b) of Jin et al., in two adjacent ones of the odd rows or in two adjacent ones of the even rows, an intersection point of a center connection line between two third sub-pixels102 in two adjacent ones of the plurality of pixel groups arranged in the second direction and the first line segment in one pixel group between the two third sub-pixels 102 is between a center of the first line segment and the center of the second sub-pixel 101 of the one pixel group.  
With respect to claim 12, as shown in Figs. 3(a) and 3(b) of Jin et al., in the same one of the plurality of pixel groups, the closest distance between the second sub-pixel 101 and the first sub-pixel 103 is L1, the closest distance between the second sub-pixel 101 and the fourth sub-pixel 103 is L2, the closest distance between the third sub-pixel 102 and the first sub-pixel 103 is L3, the closest distance between the third sub-pixel 102 and the fourth sub-pixel 103 is L4, and L1= L2= L3= L4.  
 	With respect to claim 13m as shown in Figs. 3(a) and 3(b) of Jin et al., the closest distance between the second sub-pixel 101 and one of the first sub-pixel 103 and the fourth sub-pixel 103 is L5, the closet distance between the third sub-pixel 102 and one of the first sub-pixel 103 and the fourth sub-pixel 103 is L6, the second sub-pixel 101 and the third sub-pixel 102 are in a pixel group being adjacent to the first sub-pixel 103 or the fourth sub-pixel 103 in the second direction and are not in the same row with the first sub-pixel 103 or the fourth sub-pixel 103, and L5 = L6.
With respect to claim 14, as shown in Figs. 3(a) and 3(b) of Jin et al., opposite sides of two adjacent sub-pixels are approximately parallel or have an included angle less than 45 degrees, and the adjacent sub-pixels comprise any two adjacent ones selected from the group consisting of the first sub-pixel 103, the second sub-pixel 101, the third sub-pixel 102, and the fourth sub-pixel 103.  
With respect to claim 15, in the pixel arrangement of Jin et al., the first sub-pixel 103 and the fourth sub-pixel 103 are sub-pixels of the same color (green).  
With respect to claim 16, Jin et al. disclose a display substrate, comprising the pixel arrangement structure according to claim 1, as shown in Figs. 3(a) and 3(b).  
With respect to claim 17, Jin et al. disclose a display device, comprising the display substrate according to claim 16, see the Abstract.  
With respect to claim 18, as shown in Figs. 3(a) and 3(b) of Jin et al., the second line segment and the first line segment are vertically bisected to each other.  
With respect to claim 19, as shown in Figs. 3(a) and 3(b) of Jin et al., the first sub-pixel 103 and the fourth sub-pixel 103 are configured to emit light of the same color (Green), two adjacent ones of the plurality of pixel groups in the second direction comprises a first pixel group and a second pixel group, an end point of the first sub-pixel 103 of the first pixel group and an end point of the fourth sub-pixel 103 of the second pixel group are located on a same one virtual line extending along the first direction.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al., WO 2017/140038, newly cited, as applied to claim 1 above.
Jin et al. is applied as above. Jin et al. do not expressly disclose that a ratio of the length the second line segment to the length the first line segment is less than or equal to 3/4, as recited in dependent claim 2, or that the ratio of the length of the second line segment to the length of the first line segment is greater than or equal to 3/8, as recited in dependent claim 4. However, it is obvious from Figs. 3(a) and 2(b) of Jin et al. that the ratio of the length the second line segment to the length the first line segment is within Applicant’s claimed ranges. 
Admittedly, as shown in the pixel of Figs. 3(a) and 3(b), a size of a gap between the first sub-pixel 103 and the fourth sub-pixel 103 in the second direction (y-direction) is not larger than a length of an edge of the first sub-pixel 103 extending along the second direction (y-direction) and a length of an edge of the fourth sub-pixel 103 extending along the second direction (y-direction). However, in the pixels 10 shown in Figs. 2(a)-2(c), a size of a gap between the first sub-pixel 103 and the fourth sub-pixel 103 is larger than a length of an edge of the first sub-pixel 103 and a length of an edge of the fourth sub-pixel 103. Therefore, with respect to claim 22, since the size of a gap between the first sub-pixel 103 and the fourth sub-pixel 103 is larger than a length of an edge of the first sub-pixel 103 and a length of an edge of the fourth sub-pixel 103, as shown in Figs. 2(a)-2(c) of Jin et al., it would have been obvious to the skilled artisan that, in each of the plurality of pixel groups 10 of Figs. 3(a) and 3(b) of Jon et al., a size of a gap between the first sub-pixel 103 and the fourth sub-pixel 103 in the second direction (y-direction) could be larger than a length of an edge of the first sub-pixel 103 extending along the second direction (y-direction) and a length of an edge of the fourth sub-pixel 103 extending along the second direction (y-direction). 
Moreover, Jin et al. disclose discloses the claimed invention except for the size of a gap between the first sub-pixel 103 and the fourth sub-pixel 103 being larger than a length of an edge of the first sub-pixel 103 and a length of an edge of the fourth sub-pixel 103. It would have been an obvious matter of choice to space the first and fourth sub-pixels farther apart, since such a modification would have involved a mere change in the size of the display panel. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  

Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive. Independent claim 1 has been amended to require an orthographic projection of the first sub-pixel on a reference line extending along 2the first direction is not overlapped with orthographic projections of second sub-pixels of the plurality of pixel groups on the reference line and orthographic projections of third sub-pixels of the plurality of pixel groups on the reference line, a size of the first sub-pixel in the first direction is less than a smallest distance between the second sub-pixel and the third sub-pixel in the first direction, an orthographic projection of the fourth sub-pixel on the reference line is not overlapped with the orthographic projections of the second sub-pixels of the plurality of pixel groups on the reference line and the orthographic projections of the third sub- pixels of the plurality of pixel groups on the reference line, a size of the fourth sub-pixel in the first direction is less than the smallest distance between the second sub-pixel and the third sub-pixel in the first direction.  Since an “orthographic projection” is a method of projection in which an object is depicted or a surface mapped using parallel lines to project its shape onto a plane, the plan view of the display panel shown in Figs. 3(a) and 3(b) of Jin et al. would approximate the orthographic projection of the first and fourth sub-pixels. Since the claim provides no guidance to the position of the “reference line”, a line can be chosen to satisfy the limitation an orthographic projection of the first sub-pixel on a reference line extending along 2the first direction is not overlapped with orthographic projections of second sub-pixels of the plurality of pixel groups on the reference line and orthographic projections of third sub-pixels of the plurality of pixel groups on the reference line, a size of the first sub-pixel in the first direction is less than a smallest distance between the second sub-pixel and the third sub-pixel in the first direction, an orthographic projection of the fourth sub-pixel on the reference line is not overlapped with the orthographic projections of the second sub-pixels of the plurality of pixel groups on the reference line and the orthographic projections of the third sub- pixels of the plurality of pixel groups on the reference line, a size of the fourth sub-pixel in the first direction is less than the smallest distance between the second sub-pixel and the third sub-pixel in the first direction. Moreover, if the smallest distance between the second sub-pixel 102 and the third sub-pixel in the x-direction, then the size of the of one of the edges of the first and fourth sub-pixels 103 is less than that smallest distance. This new limitation, as presently written, is not deemed to patentably distinguish Applicant’s claimed pixel arrangement structure from the known pixel arrangement structure of Jin et al. shown in Figs. 3(a) and 3(b).
Applicant has further argued that Jin et al. fail to disclose "two adjacent ones of the plurality of pixel groups in the second direction comprises a first pixel group and a second pixel group, an end point of the first sub-pixel of the first pixel group and an end point of the fourth sub-pixel of the second pixel group are located on a same one virtual line extending along the first direction" in the amended claim 19. In support of this, Applicant reproduced Fig. 3(a) of Jin et al. showing an end point of the lower green sub-pixel (G) of the first pixel group and an end point of the upper green sub-pixel (G) of the second pixel group are located on two virtual lines extending along the first direction, not located on the same one virtual line extending along the first direction. Firstly, requiring the end point of the pixel to be “on” a line does not require the end point directly on, that is, touching, the same one virtual line. Moreover, the claim does not preclude the “virtual line” from being thick enough so that both end points of the pixels are “on” or “touching” the virtual line. Therefore, Applicant’s arguments are not commensurate in scope with claim 19, as presently written.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822